               Case: 1:20-cv-01031 Document #: 8 Filed: 04/06/20 Page 1 of 1 PageID #:114


                                                    AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT                                                           Case #: 20-CV-1031
NORTHERN DISTRICT OF ILLINOIS

                                         Republic Technologies (NA), LLC, and Sream, Inc.
                                                                                                                  Plaintiff
                                                                   vs.

                                Star Shine Inc. d/b/a Exotic Vapors Tobacco and Laljibhai Thakkar
                                                                                                                 Defendant

The undersigned, being first duly sworn, on oath deposes and says: That s(he) is now and at all the times herein mentioned was
a citizen of the United States, over the age of 18, not a party to nor interested in the above entitled action, is competent to be
witness therein, and that I served copies of the:

                                               Summons & Complaint; Exhibit(s)

PARTY SERVED: LALJIBHAI THAKKAR

PERSON SERVED: RICH THAKKAR, SON

METHOD OF SERVICE: Substitute - By leaving copies of the above referenced documents at the defendant's usual place of
abode, with some person of the family or a person residing there, of required age by statute and informing that person of the
contents thereof. I also mailed a copy in a sealed envelope with the postage fully prepaid addressed to the defendant on
4/6/2020.

DATE & TIME OF DELIVERY: 4/4/2020 at 10:20 AM

ADDRESS, CITY AND STATE: 1705 CHARLES COURT, WHEELING, IL 60090

DESCRIPTION: East Indian, Male, 40, 5'10'', 165 lbs, Black hair and was wearing glasses



I declare under penalties of perjury that the information contained herein is true and correct.




__________________________________________
Richard Gerber, Lic # 117-001119
Judicial Attorney Services, Inc.
2100 Manchester Rd., Ste 505
Wheaton, IL 60187
(630) 221-9007

SUBSCRIBED AND SWORN to before me on the 6th day of April, 2020.



_______________________________________________
NOTARY PUBLIC




CLIENT: The Ticktin Law Group                                                                                        Tracking #: 433305
FILE #: 17-0315
